UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7903


ALPHONZA LEONARD PHILLIP THOMAS BEY,

                    Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; UNITED STATES OF AMERICA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00365-TDS-JEP)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alphonza Leonard Phillip Thomas, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alphonza Leonard Phillip Thomas Bey appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing Bey’s civil complaint as

frivolous and for failure to state a claim. See 28 U.S.C. § 1915A(b)(1). We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Bey v. North Carolina, No. 1:20-cv-00365-TDS-JEP (M.D.N.C. Nov.

18, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2